            Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 IN RE SANDRIDGE ENERGY, INC.                        No. CIV-12-1341-G
 SECURITIES LITIGATION                               Relating to All Securities Actions




      DEFENDANT SANDRIDGE ENERGY, INC.’S MOTION TO DISMISS

       Defendant SandRidge Energy, Inc., (“SandRidge”) by and through its counsel of

record, respectfully requests the Court dismiss all claims against it, as the sole condition

on which the Court permitted Plaintiffs to maintain their claims—the existence of

insurance proceeds from which they could recover—no longer exists. As shown by the

evidence submitted with this motion, all insurance proceeds were depleted as of October

25, 2020. Accordingly, without liability insurance there is no longer any reason or basis

to maintain SandRidge as defendant in this matter and the Court should dismiss it entirely

from this lawsuit.

                               STATEMENTS OF FACT

       1.      SandRidge has been a named party defendant in this action since its initial

               filing on December 5, 2012. See Complaint, Doc. No. 1, at 1.

       2.      On May 16, 2016, SandRidge filed a voluntary petition for relief under

               Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

               for the Southern District of Texas. See Notice of Suggestion of Pendency of

               Bankruptcy, Doc. No. 212, at 1.




                                             1
     Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 2 of 6




3.      The Court subsequently stayed this action in its entirety. See generally

        Order, Doc. No. 216.

4.      Approximately four months later, the bankruptcy court entered a

        Confirmation Order stating that Plaintiffs would not be barred from seeking

        discovery from SandRidge in this action or prosecuting this action against

        SandRidge for the purpose of recovering from available insurance. See

        Unopposed Motion to Reopen Administratively Closed Case, Doc No. 217,

        at 2; see also Exhibit 1, Excerpt from Order Confirming Plan of

        Reorganization, at ¶¶ 114, 146.

5.      The Court subsequently reopened the case. Order, Doc. No. 219, at 1.

6.      Plaintiffs filed their Third Amended Complaint shortly thereafter. The

        Third Amended Complaint asserts that “SandRidge is a defendant in this

        action to the extent necessary to recover from available remaining coverage

        under applicable insurance policies.” Third Amended Complaint, Doc. No.

        225, at ¶ 28; see also id. at ¶ 2 n.1.

7.      The insurance policies at issue were wasting policies that having been

        paying the litigation expenses of SandRidge and several other defendants in

        this action and the companion action. See Exhibit 2, Declaration of Salah

        Gamoudi, at 1.

8.      SandRidge has learned that, as of October 25, 2020, all of the funds

        available under the policies had been exhausted. Id.



                                         2
           Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 3 of 6




                        ARGUMENTS AND AUTHORITIES

      I.      Due to the Lack of Remaining Insurance Funds, SandRidge Should Be
              Dismissed

      Plaintiffs’ claims against SandRidge can no longer be maintained, as the limited

basis on which they could continue no longer exists. The Court overseeing SandRidge’s

bankruptcy proceedings had, as part of confirming SandRidge’s Chapter 11

reorganization plan, held that the confirmation of the plan would not “release any Debtor

as a nominal defendant, or enjoin [Plaintiffs] from pursuing [this action] against

[SandRidge] as a nominal defendant, in each case solely to the extent necessary to

recover on any claims . . . or other Causes of Action against the Debtors from available

remaining coverage under any applicable insurance policy, to the extent applicable.” See

Exhibit 1, Excerpt from Order Confirming Plan of Reorganization, at ¶ 146 (emphasis

added). In other words, confirmation of the reorganization plan did prohibit Plaintiffs

claims against SandRidge to the extent those claims would be beyond the coverage of any

applicable insurance policies. Plaintiffs confirmed their understanding of the bankruptcy

court’s order in their filing of the Third Amended Complaint. In that pleading, Plaintiffs

identified SandRidge as a nominal defendant and affirmatively stated that their recovery

was limited to proceeds from any available insurance policies. See, e.g., Third Amended

Complaint, Doc. No. 225, at 5 n.1 (“As discussed below, SandRidge is a nominal

defendant in this action . . . to the extent necessary to recover from available insurance

coverage under any applicable insurance policy providing coverage to SandRidge for the

claims asserted herein”); id. at 15 (“Accordingly, SandRidge is a defendant in this action


                                            3
          Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 4 of 6




to the extent necessary to recover from available remaining coverage under applicable

insurance policies.”).

       That condition no longer exists. As shown by the declaration of Salah Gamoudi,

SandRidge’s Chief Financial Officer and Chief Accounting Officer, the “available

remaining coverage under applicable insurance policies” has been exhausted. While

SandRidge did have insurance policies that may have provided coverage for any recovery

by Plaintiffs, those policies were wasting policies. See Exhibit 1, Declaration of

Gamoudi, at 1; see also In re Metro. Mortgage & Sec. Co., Inc., 325 B.R. 851, 853

(Bankr. E.D. Wash. 2005) (“The policies are commonly referred to as ‘wasting policies’

or ‘burning candle policies,’ meaning that as the litigation continues, the amount

available to a successful plaintiff under the policy is being reduced by the costs of

defense of the litigation.”). Moreover, the policies covered not only the claims against

SandRidge but purportedly also the claims against several other defendants. See Exhibit

1, Declaration of Gamoudi, at 1. SandRidge has recently learned that all of the funds

available under the applicable policies have been exhausted as of October 25, 2020. Id.

There is no potential for SandRidge’s insurer to pay additional amounts based on those

policies. Id. Accordingly, there is no longer any remaining insurance proceeds from

which Plaintiffs can recover.

                                    CONCLUSION

       Plaintiffs were permitted to maintain their claims against SandRidge solely to seek

recovery from any applicable insurance policy, which is in accordance with the

bankruptcy court’s order approving SandRidge’s plan of reorganization. While there

                                            4
          Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 5 of 6




were available proceeds as of the filing of Plaintiff’s Third Amended Complaint, those

proceeds were fully exhausted as of October 25, 2020. Because Plaintiffs can no longer

recover any insurance proceeds, the Court should dismiss SandRidge as a nominal

defendant.

       WHEREFORE Defendant SandRidge Energy, Inc. requests the Court dismiss all

claims against it with prejudice.

                                         Respectfully submitted,

                                         s/ J. Christopher Davis
                                         J. Christopher Davis, OBA No. 16639
                                         Jason L. Callaway, OBA No. 31958
                                         JOHNSON & JONES, P.C.
                                         Two Warren Place
                                         6120 S. Yale, Suite 500
                                         Tulsa, Oklahoma 74136
                                         Telephone: (918) 584-6644
                                         Facsimile: (888) 789-0940
                                         cdavis@johnson-jones.com
                                         jcallaway@johnson-jones.com

                                         and

                                         Herbert Beigel, admitted pro hac vice
                                         5641 N. Chieftain Trail
                                         Tucson, Arizona 85739
                                         Telephone: (520) 825-1995
                                         Facsimile: (520) 844-6215
                                         hbeigel@me.com
                                         Counsel for Defendant
                                         SandRidge Energy, Inc.


                             CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, a true and correct copy of the foregoing
was filed and served via the CM/ECF e-file system and/or U.S Mail upon the following:

                                           5
        Case 5:12-cv-01341-G Document 536 Filed 01/07/21 Page 6 of 6




Amy H Bond abond@cov.com
Avital O Malina amalina@rgrdlaw.com
C Williams Phillips cphillips@cov.com
Christopher T Gilroy cgilroy@rgrdlaw.com
Christopher Yuk Lun Yeung cyeung@cov.com
Darren B Derryberry dderryberry@derryberrylaw.com
David A Rosenfeld drosenfeld@rgrdlaw.com
David L Johnson david.johnson@lw.com,
Elisa S Solomon esolomon@cov.com
Evan G E Vincent evan.vincent@crowedunlevy.com
Evan J Kaufman ekaufman@rgrdlaw.com
Everett C Johnson , Jr everett.johnson@lw.com
Francis P Karam fkaram@rgrdlaw.com
George S Corbyn , Jr gcorbyn@corbynlaw.com
Herbert Beigel hbeigel@me.com
James C Word christian.word@lw.com
Joe M Hampton jhampton@hbplawok.com
John E Barbush j.barbush@coxinet.net
Jonathan Horne jhorne@rosenlegal.com
Jordan S Joachim jjoachim@cov.com
Kiran A Phansalkar kphansalkar@cwlaw.com
Laurence M Rosen lrosen@rosenlegal.com
Margaret A Tough margaret.tough@lw.com
Mario Alba malba@rgrdlaw.com
Mark P Gimbel mgimbel@cov.com
Mark S Reich mreich@rgrdlaw.com
Michael G Capeci mcapeci@rgrdlaw.com
Mitchell D Blackburn mblackburn@cwlaw.com
Nicholas G Farha nick@farhalawfirm.com
Norman G Anderson norman.anderson@lw.com
Richard W Gonnello rgonnello@faruqilaw.com
Samuel H Rudman srudman@rgrdlaw.com
Scott A Graham scott@lawtulsa.com
Stephen P Barry stephen.barry@lw.com
Steven M Bauer steven.bauer@lw.com
Swati R Prakash sprakash@cov.com, swati-prakash-3569@ecf.pacerpro.com


                                          s/J. Christopher Davis




                                      6
